Citation Nr: 0616618	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  04-29 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila,
 the Republic of the Philippines


THE ISSUES

1.  Entitlement to nonservice-connected pension benefits. 

2.  Entitlement to service connection for the cause of the 
veteran's death.

3.  Entitlement to accrued benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and son




ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (OR) in Manila.

Issues ## 2 and 3 are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The appellant's husband was a member of the Philippine 
Commonwealth Army and the Recognized Guerrillas from November 
2, 1941 to January 5, 1942, and from September 23, 1944 to 
September 23, 1946; he died in August 2003.



CONCLUSION OF LAW

Basic eligibility for VA non-service connected disability 
pension benefits is not established.  38 U.S.C.A. §§ 107(a), 
1521, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.1, 
3.3, 3.203 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Nonservice-connected pension benefits

The appellant asserts that she warrants death pension 
benefits.

In general, (and with certain specific qualifying exceptions 
to be described, in pertinent part, below), a surviving 
spouse of a veteran may be entitled to receive VA improved 
nonservice-connected death pension benefits if the veteran 
had qualifying service under 38 U.S.C.A. § 1521(j) (West 
2002) or, at the time of death, was receiving or entitled to 
receive compensation for a service-connected disability based 
on service during a period of war.  See 38 U.S.C.A. § 1541(a) 
(West 2002).

The term veteran means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
including organized guerilla forces under commanders 
appointed, designated, or subsequently recognized by the 
Commander in Chief, Southwest Pacific Area, or other 
competent authority in the Army of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of any law of the United States 
conferring rights, privileges, or benefits upon any person by 
reason of the service of such person or the service of any 
other person in the Armed Forces, except benefits under 
contracts of National Service Life Insurance entered into 
before February 18, 1946; chapter 10 of title 37; and 
chapters 11, 13 (except section 412(a)), and 23 of this 
title.  See 38 U.S.C.A. § 107(a) (West 2002).  In effect, 
those persons with such service are not entitled to non- 
service-connected VA disability pension benefits.  Id. 
Cacalda v. Brown, 9 Vet. App. 261, 264 (1996).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, the VA shall request verification of service from a 
service department. 38 C.F.R. § 3.203 (2005).  With regard to 
Philippine service, certifications by the service department 
will be accepted as establishing periods of recognized 
service as a Philippine Scout, a member of the Philippine 
Commonwealth Army serving with the Armed Forces of the United 
States, or as a guerrilla. 38 C.F.R. §§ 3.40, 3.41 (2005).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.40.

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of October 6, 1945), is included 
for compensation and dependency and indemnity compensation, 
but not for pension benefits.  All enlistments and 
reenlistments of Philippine Scouts in the Regular Army 
between October 6, 1945, and June 30, 1947, inclusive, were 
made under the provisions of Public Law No. 190, as it 
constituted the sole authority for such enlistments during 
that period.  This paragraph does not apply to officers who 
were commissioned in connection with the administration of 
Public Law No. 190. 38 C.F.R. § 3.40(b) (2005).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d).

The United States Court of Appeals for Veterans Claims (the 
Court) has held that "VA is prohibited from finding, on any 
basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992); see also Venturella v. Gober, 10 Vet. App. 340, 341- 
42 (1997) (embracing the holding in Duro). Further, "service 
department findings are binding on VA for purposes of 
establishing service in the U.S. Armed forces."  Duro and 
Venturella, both supra; see also Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).

In determining whether an individual had any recognized 
active service, service in the Commonwealth Army of the 
Philippines is included, from and after the dates they were 
called into service of the Armed Forces of the United States. 
38 U.S.C.A. § 107(a) (West 2003); 38 C.F.R. § 3.40(c) (2005).  
Service as a guerrilla is also included if the individual 
served under a commissioned officer of the United States 
Army, Navy, or Marine Corps, or under a commissioned officer 
of the Commonwealth Army recognized by and cooperating with 
the United States forces. Guerrilla service is established if 
a service department certifies that the individual had 
recognized guerrilla service, or unrecognized guerrilla 
service under a recognized commissioned officer if the 
individual was a former member of the United States Armed 
Forces or the Commonwealth Army. 38 C.F.R. § 3.40(d) (2005).

Here, the veteran had Philippine Army and recognized 
guerrilla service, as verified by the United States Army 
service department.  Thus, the veteran's service falls into 
the service period that has been deemed not to be active 
military service, and thus the appellant is not entitled to 
non-service- connected death pension.  See 38 U.S.C.A. § 
107(a); Cacalda, 9 Vet. App. at 265-66.

While the Board acknowledges the appellant argues that she 
should be entitled to death pension benefits, the law is 
dispositive of this issue.  The Board is bound by the service 
department's findings as to the veteran's service, which does 
not establish that the veteran served on active duty in the 
United States Armed Forces. See Duro, supra.  As such, the 
veteran did not have the requisite service for basic 
eligibility for non-service connection death pension benefits 
as required by law.

Consequently, the Board determines that there is no legal 
basis on which the appellant's claim for non-service- 
connected death pension benefits can be based. As the law, 
and not the evidence, is dispositive, the appeal is denied 
due to the absence of legal merit.  See Sabonis, 6 Vet. App. 
at 430; see also Venturella, 10 Vet. App. at 342.  The Board 
is bound by 38 U.S.C.A. § 107(a), and therefore has no choice 
but deny the appellant's death pension claim.  38 U.S.C.A. §§ 
501(a), 7104(c) (West 2002); 38 C.F.R. § 19.5 (2005).


ORDER

Entitlement to nonservice connected pension benefits is 
denied.


REMAND

With regard to the other pending appellate issues, ##2 and 3, 
further development is required.  

At the time of his death, the veteran had service connection 
for residuals, gunshot wound to the left forearm with injury 
to Muscle Groups VII and VIII, limitation of motion of all 
digits of the left hand and injury to the ulnar and median 
nerves, rated as 50 percent disabling; and residuals, of 
gunshot wound to the left forearm with limitation of motion 
of the left wrist, rated as 10 percent disabling.  A total 
rating based on individual unemployability (TDIU) was in 
effect from February 2, 1999.

The veteran's death certificate indicated that his death on 
August 3, 2003, was due to cardiopulmonary arrest (immediate 
cause); acute myocardial infarction and non-ST elevation 
(antecedent cause); coronary artery disease in congestive 
heart failure (underlying cause); with community acquired 
pneumonia high risk, and acute renal failure, multifactorial, 
shown as significant contributing conditions.

Terminal clinical records in the file show the above 
mentioned disabilities and others as being present at the 
time of his final care.
 
At the time of the veteran's death, he had a claim for 
entitlement to aid and attendance benefits pending.  The 
appellant filed for those benefits on an accrued basis.  She 
has also argued that his service-connected disabilities were 
contributors to his death.

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991). 

And when the medical evidence is inadequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).

Specifically, although there is medical information in the 
file, there are no pertinent medical opinions to support the 
conclusions reached by the RO in that regard.  And the 
appellant is entitled to such an opinion(s).

Finally, during the course of the current appeal, additional 
regulations have been promulgated which relate to assistance 
in acquiring evidence, etc.  

And while the appellant does not have basic eligibility for 
the non-service connected pension benefits, and thus would 
not have been eligible for specific VCAA assistance (or 
protections) relating to that issue, she is entitled to VCAA 
protection and other safeguards and benefits with regard to 
the remaining two other issues. 

Accordingly, the case is REMANDED for the following action:

1.  The 
appellant 
has the 
right to 
submit 
additiona
l 
evidence 
and 
argument 
on the 
matter or 
matters 
the Board 
has 
remanded.  
Kutschero
usky v. 
West, 12 
Vet. App. 
369 
(1999).

2.  The 
case 
should be 
submitted
, along 
with all 
evidence 
of 
record, 
to 
appropria
te VA 
physician
s for 
opinions 
as to the 
following
: (a) at 
the time 
of the 
veteran's 
death, 
did his 
service-
connected 
disabilit
ies 
require 
the 
regular 
aid and 
attendanc
e of 
other(s) 
and/or 
render 
him 
houseboun
d; (b) 
did any 
of the 
veteran's 
service-
connected 
disabilit
ies in 
any way 
contribut
e to or 
impact on 
his 
death?

3.  The 
case 
should 
then be 
reviewed 
by the 
RO.  If 
the 
decision 
remains 
unsatisfa
ctory to 
the 
appellant
, a SSOC 
should be 
issued 
and the 
appellant 
should be 
afforded 
a 
reasonabl
e 
opportuni
ty to 
respond.  
The case 
should 
then be 
returned 
to the 
Board for 
further 
appellate 
review.  
The 
appellant 
need do 
nothing 
further 
until so 
notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


